This matter having come before the Court on a petition for certification from the judgment of the Appellate Division, and it appearing that both parties agree that the Appellate Division erred in directing the resentence of defendant to a higher degree of burglary than that to which he pled;
It is ORDERED that certification is granted and the judgment of the Appellate Division is summarily reversed insofar as it directs the resentence of defendant to a higher degree of burglary than that to which he pled. The judgment of the *635Appellate Division is otherwise summarily affirmed. On the remand to correct the Graves Act sentence on the theft offense, should the State seek to have defendant resentenced as a repeat Graves Act offender, it shall be bound by the terms of the plea agreement in respect of defendant’s maximum exposure under Count I of Indictment S-718-86.